DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
In the Amended Claims of September 19, 2022, Claims 1-7 and 9-20 are pending. Claims 1, 7, 12, and 20 are amended. 
Specification
The disclosure is objected to because of the following informalities: Specification Paragraph 009 of Published Application US 2020/0385161 recites “sidewalk” instead of sidewall.  
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 is dependent from Canceled Claim 8. Appropriate correction is required.
For the purposes of examination, it will be assumed that Claim 18 intends to depend from Claim 1. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 9, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiiski (US D282883).
Regarding Claim 1, Kiiski discloses a container comprising a solid base having upwardly extending continuous sidewalls forming an internal cavity therein defining a contained volume. Each sidewall terminates respectively at an uppermost edge. Kiiski also discloses spaced apart pillars extending with a consistent cross section upwardly from towards the base to the uppermost edges of the sidewalls, said pillars having at least a portion with a greater solid cross-sectional thickness and volume than thin walled portions of the sidewalls spacing apart adjacent pillars said pillars comprised of a plurality of adjacent supports, each support extending from a thickness of the sidewall radially and then back to the thickness of the sidewall as shown below. 

    PNG
    media_image1.png
    990
    1366
    media_image1.png
    Greyscale
 
Regarding Claim 2, Kiiski discloses the thin walled portions have a constant thickness intermediate adjacent pillars. At least some of the outer surfaces of the thin walled portions and at least some of the pillars are continuously planar.
Regarding Claim 4, Kiiski discloses the pillars are disposed along planar portions of the sidewalls.
Regarding Claims 5 and 6, Kiiski discloses the pillars extend from the base to an upper internal edge or an upper edge of the sidewalls. 
Regarding Claim 7, Kiiski discloses the pillars are internally directed from the sidewalls, said sidewalls having a smooth exterior surface directed into the internal cavity. 
Regarding Claim 9, Kiiski discloses the supports extend vertically along the sidewalls. 
Regarding Claim 18, Kiiski discloses the supports are parallel to one another.
Regarding Claim 19, Kiiski discloses a width intermediate pillars is at least as wide as the width of the pillars.
Claims 1-7, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulger (US D207354).
Regarding Claim 1, Sulger discloses a container comprising a solid base having upwardly extending continuous sidewalls forming an internal cavity therein defining a contained volume. Each sidewall terminates respectively at an uppermost edge. Sulger also discloses spaced apart pillars extending with a consistent cross section upwardly from towards the base to the uppermost edges of the sidewalls, said pillars having at least a portion with a greater solid cross-sectional thickness and volume than thin walled portions of the sidewalls spacing apart adjacent pillars said pillars comprised of a plurality of adjacent supports, each support extending from a thickness of the sidewall radially and then back to the thickness of the sidewall as shown below. 

    PNG
    media_image2.png
    874
    1444
    media_image2.png
    Greyscale

Regarding Claim 2, Sulger discloses the thin walled portions have a constant thickness intermediate adjacent pillars. At least some of the outer surfaces of the thin walled portions and at least some of the pillars are continuously planar.
Regarding Claim 3, Sulger discloses the pillars are located at corners of sidewalls meeting at one of a curve and an angle.
Regarding Claim 4, Sulger discloses the pillars are disposed along planar portions of the sidewalls.
Regarding Claims 5 and 6, Sulger discloses the pillars extend from the base to an upper internal edge or an upper edge of the sidewalls. 
Regarding Claim 7, Sulger discloses the pillars are internally directed from the sidewalls, said sidewalls having a smooth exterior surface directed into the internal cavity.
Regarding Claim 9, Sulger discloses the supports extend vertically along the sidewalls. 
Regarding Claim 18, Sulger discloses the supports are parallel to one another.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiiski (US D282883).
Regarding Claim 10, Kiiski does not disclose the supports are spaced apart by a thickness of the thin walled portions separating the pillars. 
However, the spacing of the support members of Kiiski may be modified by one having ordinary skill in the art according to the design parameters of the container and would have no impact on the functioning of the solid supports.
Regarding Claim 11, Kiiski discloses the supports are parallel to one another.
Regarding Claim 20, one of ordinary skill in the art would recognize and find obvious that the container of Kiiski may be used as a liner in conjunction with an outer shell as is commonly practiced in the art. 
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kiiski and Sulger disclose rectangular or square supports as part of the columns. The claimed tapering or triangular cross section of columns is novel in the art. Typically, corrugations and folds having a tapering or triangular profile are used with thin-walled containers to impart strength. However, with the claimed spaced apart pillars with a consistent solid cross section, there is no obvious motivation to change the profile to be tapering or triangular. This is recited to impart a significant amount of support with a minimal amount of material while maintaining a smooth exterior surface (Paragraph 0023 – Published Application US 2020/0385161). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIDEON R WEINERTH/Examiner, Art Unit 3736